DISSENTING OPINION BY
DE VRIES, JUDGE.1
The opinion of the majority of the court herein is to my mind so far-reaching in effect and so subversive of former well-settled rules *291of import customs construction that this dissent therefrom is recorded. The importation is aptly described therein as follows:
The merchandise here is sheets or plates of metal (by one 'witness referred to as “slabs” or “ingots”), 6 inchés long, 3 inches wide, and about one-eighth of an inch in thickness, the content being 90 per cent platinum and 10 per cent iridium, artificially combined. [Italics mine.]
The provisions of the tariff act of 1913, in pari materia, are, insofar as pertinent, these:
167. Articles or wares not specially provided for in this section; if composed wholly or in part of platinum, gold, or silver * * * and whether partly or wholly manufactured, 50 per centum ad valorem.
517. (Free list.) Iridium, osmium, palladium, rhodium, and ruthenium and native combinations thereof with one another or with platinum. [Italics mine.]
578. (Free list.) Platinum, unmanufactured or in ingots, bars, plates, sheets, wire, sponge, or scrap * * *.
If any rule of statutory construction may be deemed settled it is, as stated in Volume II, Encyclopedia of United States Supreme Court Reports, page 119, that—
The legislative meaning is to be extracted from a statute as a whole. Its clauses are not to be segregated, but every part of a statute is to be construed with reference to every other part and every word and phrase in connection with its context, and that construction sought which will give effect to the whole of the statute — its every word. * * *
Every phrase of that rule is supported by numerous citations of decisions by the Supreme Court of the United States. The rule as here pertinent was concisely stated in Pollard v. Bailey (20 Wall., 520, 525) in these words:
The whole statute must be examined. ¡Single sentences and single provisions are not to be selected and construed by themselves, but the whole must be taken together.
That this rule applies to the paragraphs and provisions of revenue laws is long since stare decisis. (Patton v. United States, 159 U. S., 500, 509; The Conqueror, 166 U. S., 110; United States v. Bun, 159 U. S., 78, 84; Mansfield v. Excelsior Refining Co., 135 U. S., 326.) In applying the rule in an import customs case, the Supreme Court, in Kohlsaat v. Murphy (96 U. S., 153, 159, and 160), said:
In the exposition of statutes, the established rule is that the intention of the lawmaker is to be deduced from a view of the whole statute, and every material part of the same; and where there are several statutes relating to the same subject, they are all to be taken together, and one part compared with another in the construction of any one of the material provisions, because, in the absence of contradictory or inconsistent provisions, they are supposed to have the same object and as pertaining to the same system. Resort may be had to every part of a statute, or, where there is more than one in pari materia, to the whole system, for the purpose of collecting the legislative intention, which is the important inquiry in all cases where provisions are ambiguous or inconsistent.
The majority opinion herein is predicated in its statutory control upon a single phrase in paragraph 578, without giving any effect *292to paragraphs 167 or 517. In my view, if obedience is had to the stated fundamental rule of construction in construing paragraphs 167, 517, and 578, all of which are by Congress in terms related to platinum and its dutiable status, by giving effect to each and every word therein, a conclusion contrary to that reached by the majority is inescapable. That rule was followed in Bosch Magneto Co. v. United States (7 Ct. Cust. Appls., 50; T. D. 36310). It is by the majority opinion herein ignored.
That opinion thus described the importation, “the content being ninety per cent platinum and ten per cent iridium, artificially combined.” Paragraph 517 is the only paragraph in the law that fixes, and which does by express .words declare, the tariff status of platinum and iridium when combined. It gives free entry to such only when in “native combination.” Ex industria it excludes such when as here in artificial combinations. Congress having legislated in paragraph 517 as to what “combinations” of “platinum” and “iridium” should be accorded free entry, expressly limited that free entry to “native” combinations of such, and, therefore, to decree free entry of artificial combinations thereof legislates out of the paragraph the word “native.” A fortiori, Congress in legislating specially and specifically as to free entry of combinations “of platinum and iridium,” in paragraph 517, having deemed express language, naming each necessary therefor, can not thereafter, in paragraph 578, well be assumed to have spoken of such “combinations” by the use of one only of these words, “platinum.”
Because I deem the statute in this case conclusive and that free entry_of this merchandise can not be accorded save by amending paragraph 517 by striking therefrom the word “native,” it is not the purpose to review the long-continued practice as set forth in the majority opinion. Such, if established, is' but a rule of construction and can not be held to vary the plain language of the statute. As stated by the Supreme Court, “A custom of a department, however long continued by successive officers, must yield to the positive language of the statute.” (Houghton v. Payne, 194 U. S., 32, 100.) Otherwise the law would not be as written by Congress but as read by those to whom it is authority and warrant of action in defiance of the will and command of Congress.
But this opinion by the majority is of more far-reaching consequence than the proper classification of any single class of merchandise. To my mind it strikes a vital blow at and denies Congress a long-exercised and important jpower and frequently employed method in import customs legislation. The history of such legislation is replete with efforts of Congress to make effective particular rates of duty by the employment of descriptive language. The judicial *293history of all tariff acts abounds with instances of tbe subversion of tbe purpose of Congress, fixing a rate.of duty, expressed in language plain and unambiguous and alike understood and applied by all of common understanding, by tbe introduction of trade testimony, whereby another understanding would control and a lesser rate of duty thereby be established. In tbe strife engendered thereby Congress has always heretofore been afforded safety by adopting descriptive language. True it was not always easy of determination whether or not particular language was employed by Congress descriptively, and it is not easy to reconcile some of tbe decisions upon tbe subject. There, however, runs all through import customs adjudications, frequently upheld and applied, a principle of decision that when Congress employs descriptive language it can not be varied by trade testimony. Consequently the resort by Congress thereto to avoid the uncertainty of defeat of a proposed rate by a Con-gressionally unknown trade usage was the best, only effective and practicable way whereby Congress could be secure in that result. The majority opinion herein denies Congress that power. It holds that in order to "clearly manifest a contrary intention” by Congress, to avoid, if desired, variance by trade usage, it is not sufficient to use any descriptive language per se. To effect this purpose Congress in the majority view must expressly declare a contrary intention, either by special words, in addition to the words of description per se, in every tariff designation, or, as it was compelled so to do in the acts of February 8, 1875 (18 Stats., 307) and of May 9, 1890 (26 Stats., 105, C 200), by a general provision, relating to the whole act, of doubtful effect and wisdom.
Aside, however, from the stated effects of the opposing opinion, I can not concur that the rule of decision is as therein stated. It has frequently been stated before this court that the decisions upon this rule of commercial usage are absolutely irreconcilable. Close analysis, however, would seem to confine this criticism more to the statements of the announced abstract rule of decision than to what was actually decided. Thus in Arthur v. Cumming (91 U. S., 362) Mr. Justice Swayne, speaking for the Supreme Court, announced the rule, in 1875, as follows:
The rule to be followed in the construction of revenue statutes in cases like this is well settled in this court. It is, that the descriptive terms applied to articles of commerce shall be understood according to the acceptation given to them by commercial men in our own ports at the time of the passage of the act in which they are found. (United States v. Two Hundred Chests of Tea, 9 Wheat., 230; Elliott v. Swartwout, 10 Pet., 151; Curtis v. Martin, 3 How., 106.)
The only case affirming the precise doctrine of decision in the broad, unqualified words of Mr. Justice Swayne seems to have been *294by Mr. Justice Swayne again in 1880, Recknagel v. Murphy (102 U. S., 197). The rule of decision of the Supreme Court in Arthur v. Cumming was repeated by this court in Pritchard v. United States (2 Ct. Cust. Appls., 247; T. D. 31974), quoting therefrom as law the above copied excerpt. Of what was actually decided in that case, anon.
In Newman v. Arthur (109 U. S., 132-137), decided in 1883, the Supreme Court, however, in effect squarely overruled the announced principle of decision in Arthur v. Cumming and stated the contextual rule of commercial designation as follows:
It is sought to support this argument by invoking the rule of construing the statute applied in Arthur v. Morrison (96 U. S., 108) and the numerous cases there cited, that where words are used in an act imposing duties upon imports, which have acquired, by commercial use, a meaning different from their ordinary meaning, the latter may be controlled by the former if such he the apparent intent of the statute; but the application fails in the present instance because the language used is unequivocal. There is no reference in the statute, either expressly or by implication, to any commercial usage, and there is no language in it which requires for its interpretation the aid of any extrinsic circumstances. [Italics mine.]
In Habicht, Braun & Co. v. United States (2 Ct. Cust. Appls., 457; T. D. 32206) this court expressly approved and followed the rule of decision in Newman v. Arthur, that decision having, of course, in" effect overruled the frincifle of decision stated in Arthur v. Cumming.
As the previous decision of this court in Pritchard v. United States had announced the principle, which was stated in Arthur v. Cumming, this court, in Habicht, Braun & Co. v. United States, announced the rule in consonance with Newman v. Arthur, which was a later and overruling pronouncement by the Supreme Court of its earlier deliverance.
In no one of the earlier decisions of the Supreme Court was so extended and deliberate thought given the rule as in Cadwalader v. Zeh (151 U. S., 171-175). The precise question was there the sole and controlling issue, and as the extended consideration given the subject forms the basis of all subsequent kindred decisions by the court, and the opposing opinion herein, it may well, as relevant, be here copied:
Tlio jury were instructed that the word “toys,” in common speech, means playthings for children; that the word was to have that meaning in this case, unless the evidence showed that at the time of the passage of the tariff act it had a different trade signification. * * *
The instruction excepted to was in accordance with the uniform current of decision in this court. It has long been a settled rule of interpretation of the statutes imposing duties on imports that if words used therein to designate particular kinds or classes of goods have a well-known signification in our trade and commerce, different from their ordinary meaning among the people, the commercial meaning is to prevail, unless Congress has clearly manifested a contrary intention, and that it is only when no commercial meaning is called for or proved, that the common meaning of the words *295is to be adopted.—United States v. Chests of Tea (9 Wheat., 430, 438); Tyng v. Grinnell (92 U. S., 467); Arthur v. Butterfield (125 U. S., 70); Robertson v. Salomon (130 U. S., 412, 415); American Net & Twine Co. v. Worthington (141 U. S., 468); Toplitz v. Hedden (146 U. S., 252); Nix v. Hedden (149 U. S., 304). Among the words to which this rule has been applied are “refined sugar,” Barlow v. United States (7 Pet., 404); “sugar” and “syrup,” United States v. Casks of Sugar (8 Pet., 277); “wool” and “worsted,” Elliott v. Swartwout (10 Pet., 137); “cotton bagging,” Curtis v. Martin (3 How., 106); “silkveils,” Arthur v. Morrison (96 U. S., 108); “bariron,” Worthington v. Abbott (124 U. S., 434); “furniture finished,” Hedden v. Richard (149 U. S., 346). [Italics mine.]
It will be noted that this concrete epitome of the correct rule of decision by the Supreme Court seemingly differs from that previously announced in both Arthur v. Cumming and Newman v. Arthur. The court follows the above declaration by reviewing, as cases in exemplification thereof, and, contrary to what was claimed, consonant therewith, to wit: Maillard v. Lawrence (16 How., 251); De Forest v. Lawrence (13 How., 274); Greenleaf v. Goodrich (101 U. S., 278); Schmiederv. Barney (113 U. S., 645); Barbers. Schell (107 U. S., 617); and Newman v. Arthur (109 U. S., 132).
To my mind the incorrect interpretation by the majority opinion herein of the relation of these cases to the rule stated by the court in Cadwalader v. Zeh marks the fundamental error of that opinion. Of their employment that opinion states:
Without, so far as appears, undertaking to illustrate every case which would be an exception to this rule, the court did review and analyze cases where it had been held that Congress had “clearly manifested a contrary intention.” The first case so referred to was Maillard et al. v. Lawrence (57 U. S.; 16 How., 251), in which, as was pointed out, the statute was an exception to the rule, because it made “the designed object and actual use of the things the sole test.” [Italics mine.]
Plainly the view which interprets these cases as exceptions to and without the rule previously stated by the Supreme Court is not in accord with and radically differs from the view that they are within the rule and exemplifications thereof.
It is the view of this dissent that the reviewed cases were deemed by the court as within the rule and in elucidation thereof. As such they become and are its certain expositors.
Introductory to their consideration the Supreme Court in its opinion states:
None of the cases cited in behalf of the collector have any tendency to shalce this rule; but are all of them depended on special provisions of the statutes.
What are these "special provisions of the statutes” which "do not shake this rule,” but which, of course, are therefore consonant therewith ? In other words, what " special provisions of the statutes ” are held by these reviewed cases to be instances wherein “Congress has clearly manifested a contrary intention” that trade testimony is inadmissible to vary the words of the act ? Are any of these cases *296wherein the court has held that a descriptive phrase per se is a sufficient manifestation of that congressional intention? If so, those illustrations by the court, as within the rule, interpret the rule to apply to such, and it becomes authority for what I deem the well-settled rule, that descriptive phrases per se manifest the intention of Congress that in such cases the words of Congress and not their commercial meaning shall prevail. For these enumerated reviewed cases are, by the court in the introductory sentence quoted, declared to be such “special' provisions of the statutes” which do “clearly manifest” such an intention.
While so considering, it may be well to bear in mind precisely what was actually decided in that case. It is a fundamental rule of interpretation that every decision must be read, interpreted, and deemed authority solely with reference and as it applies to its subject matter. Of the innumerable decisions to this effect it will suffice to quote from Downs v. Bidwell (182 U. S., 258-9), as follows:
It is a maxim not to be disregarded, that general expressions, in every opinion, are to be taken in connection -with the case in which those expressions are used. If they go beyond the case, they may be respected, but ought not to control the judgment in a subsequent suit when the very point is jiresented for decision. The reason of this maxim is obvious. The question actually before the court is investigated with care, and considered in its full extent. Other principles which may serve to illustrate it are considered in their relation to the case decided, but their possible bearing on all other cases is seldom completely investigated. (Cohens v. Virginia, 6 Wheat., 264, 399.)
The stated subject before the court in Cadwalader v. Zeh was the word “toys,” as used in the tariff act of 1883. The trade testimony reviewed was offered to explain the then pertinent amplitude of that word in trade. “Toys ” is an eo nomine designation. The well-settled rule stated, therefore, confines the authority of Cadwalader v. Zeh to the doctrine that an eo nomine tariff designation is the subject of trade testimony. All else therein said is ‘ ‘ illustration. ’ ’ The decision is not an authority, therefore, that descriptive terms and phrases in an import revenue law are the subjects of trade testimony.
After announcing the quoted rule of decision, supra, the court proceeds to review by way of illustration the several aforesaid cases wherein some descriptive terms perforce their own words of description and not by virtue of any associate words showing intention, have been held by the Supreme Court not the subjects of trade testimony. Thus, while it was pointed out that the tariff designation “wearing apparel" per se denoted a “use,” as was held in Maillard v. Lawrence, and, therefore, the term itself manifested, beyond its mere descriptive force it may be conceded, an intention to exclude trade classification, the case of Barber v. Schell (107 U. S., 617-621) is cited, wherein the court states the descriptive phrase “all manufactures composed wholly of cotton which are bleached, printed, painted, or *297dyed” was by the court held to exclude proof of trade usage, solely because of the intrinsic descriptive force of the term unaided by any natural implication therefrom or by other words of the paragraph. Likewise is instanced Newman v. Arthur (109 U. S., 132), wherein a tariff designation solely by count of threads, usual countable provision, was held not to be controlled by trade testimony, because of the per se descriptive force alone of the phrase. In these and many other decisions of the Supreme Court, unnecessary of citation or review, numerous tariff provisions have been held not the subject of trade testimony by reason of the per se descriptive force, so that the new and unqualified doctrine that descriptive terms and phrases may be the subject of trade testimony finds contradiction not only in numerous well-considered opinions by the Supreme Court, but Cad-walader v. Zeh, read in the light of the matter decided and the cases instanced, so rules.
Inasmuch as the court therein declared that Barber v. Schell and Newman v. Arthur were instances wherein "special provisions of the statutes” “clearly manifested the intention of Congress” not to have used tariff designations in a trade sense, there can be no escape from the conclusion that such phrases, descriptive per se only, are within the rule announced by the court, as a class of the “ special provisions of the statutes” “clearly manifesting an intention of Congress” not to have used them in a trade sense.
It is submitted that Cadwalader v. Zeh has been correctly interpreted and the true rule concisely announced by the United States Circuit Court for the Second Circuit in Hahn v. United States (131 Fed., 1000), as follows:
It is settled law that when an article of importation, though having a commercial signification, has been plainly and specifically described in the tariff laws, the intention of Congress must be looked to for the purpose of fixing the rate of duty. (Cadwalader v. Zeh, 151 U. S., 171.)
To the same effect is United States v. Klumpp (169 U. S., 209-216), infra.
That is to say, when we find in the statute a provision levying duty by plainly and specifically describing the subject thereof, the ascertained intention of Congress and not trade usage is the controlling rule of construction.
When we bear in mind that the subject of decision in Cadwalader v. Zeh was a plainly eo nomine term, “ toys,” and that it was such the court had in mind when the rule stated was announced, it will readily be seen that in perfect accord therewith is the herein contended true rule that a tariff designation by descriptive terms, not. eo nomine, in the statute per se, clearly manifests an intention of Congress that such a designation is not used in a trade sense.
*298Tbe logic of tbe majority opinion necessarily conduces to its announced conclusion, witb tbe correctness of wbicb I am not in accord. It is as follows:
Before advancing to the further consideration of this ease, it may be observed that there are to be found expressions in some decisions (not, however, of the Supreme Court, so far as we can find) to the effect that the rule of commercial designation applies only to what are called “eo nomine” designations of merchandise. There is no warrant for such a distinction. The case of Two Hundred Chests of Tea, supra; clearly negatives that view, while the case of Arthur v. Cumming, supra, expressly holds that descriptive terms are to be applied in their accepted commercial meaning. We so held in Pritchard & Co. v. United States (2 Ct. Cust. Appls., 247; T. D. 31974).
In my view that dénouement is predicated upon an erroneous conception of wbat is properly included in “eo nomine designations of merchandise.” There may be and are, as the statutes witness, nTore than one kind of eo nomine designations of merchandise, all, nevertheless, eo nomine. An eo nomine designation may include several species of the genus, all each, and the one as well as the other being eo nomine designations. Let us take for illustration from the citations in Cadwalader v. Zeh, page 176. “Sugar” is an eo nomine designation. Equally so is “refined sugar” or “raw sugar.” The latter are each, and one as well as the other, “names.” They are adjective names, it is true, but nevertheless names of well-known merchandise, and, a tariff designation as “refined sugar” or “raw sugar” is an eo nomine designation, as fully as and equally with “sugar” standing alone. And so with “wool,” “carded wool,” would be equally adjectively eo nomine. Likewise “Bohea tea” is an adjective eo nomine term, as were the “floor-cloth coverings,” and “oil-cloth foundations” in Arthur v. Cumming. For purpose of the argument it might be conceded that terms descriptively eo nomine, the name and not the process or condition being the thing assessed, would be within the rule. Indeed the statement may well be véntured that it will be found upon examination and analysis that in every case wherein the Supreme Court has held a tariff term was the subject of trade interpretation, that part or whole thereof to which the testimony was held properly directed was an eo nomine designation, descriptively or adjectively so, and that regardless of the obviously different principles of decision announced, when used in connection with the subject of decision, all are in accord. That was true also in Pritchard v. United States, where the term was “printing paper,” decided by this court an adjectively eo nomine term.
Moreover, this court, in consonance with the settled law and logical sequence, has declared such descriptive or adjective terms eo nomine designations. In Bush & Co. v. United States (6 Ct. Cust. Appls., 192-196; T. D. 35441), speaking through Judge Martin, we said:
*299Tbe claim of tbe importers for assessment of tbe present articles as “metal buttons” is sustained also by tbe history of tbe successive tariff provisions in relation to buttons. Prior to tbe tariff act of 1897 there was no eo nomine provision for collar buttons in any tariff act; such articles were therefore assessed under the appropriate provisions for buttons according to tbe component materials thereof. — (In re Rosenthal, 56 Red., 1015.) According to this rule collar buttons made of metal, or in chief value of metal, would have been dutiable as buttons of metal. In tbe tariff act of 1897, however, collar buttons (together with cuff buttons and studs) were segregated eo nomine bom other buttons, and subjected to a separate rate of duty. (Par. 414, act of 1897.) This provision covered all collar and cuff buttons regardless of their component materials, and therefore under the act of 1897 all collar and cuff buttons were dutiable under that eo nomine provision of the act.
To the same effect is United States v. Klumpp (169 U. S., 209-216), which cites Cadwalader v. Zeh in support thereof, as follows:
It will be perceived that the acts of 1890 and 1894 did not levy a duty on “worsted dress goods,” eo nomine, nor on worsted dress goods by commercial designation, nor on worsted dress goods as distinguished from woolen dress goods; but a duty on dress goods, whether made of “wool, worsted, the hair of the camel, goat, alpaca, or other animals.” The description is addressed to the quality and material of the goods, namely, women’s and children’s dress goods, made of wool, worsted, etc.
The principle then that the special designation of an article by its commercial meaning should prevail over general terms used in the same or a later act, has no application. [Italics mine.]
These designations are all of articles by names, descriptive, or adjective names it is true, but, nevertheless, names, eo nomine.
Such should be distinguished from designations of merchandise otherwise than by name, descriptive or in no wise particularized.
There is, however, an essential difference between a tariff designation by a descriptive or adjective name and one by a descriptive phrase clearly and specifically levying duty upon a described condition of a named article or merchandise. In the one the phraseology modifies and designates as dutiable a named article. In the other the phraseology does not so modify but usually designates a condition of a named article or merchandise or of the materials composing the same as the particular dutiable status thereof. Illustration can not better be had than is afforded by the language of Judge Barber, speaking for this court, in Seligmann et al v. United States (6 Ct. Cust. Appls., 85; T. D. 35336):
The importers seek to avoid the controlling effect of that decision by evidence tending to show that the merchandise here was so commercially known as to bring it within paragraph 172, and the board found that prior to the passage of the act of 1909 the merchandise was “definitely, uniformly, and generally recognized in the trade and commerce of this country as sheet aluminum. ”
We do not think this accomplishes the importers’ object, even if it he conceded for the purposes of the argument that the term “aluminum in sheets” in paragraph 172 is susceptible of proof of commercial designation. Proof that the merchandise is commercially known as “sheet aluminum” is not proof that it is known as “aluminum in sheets, ” which would be necessary. [Italics mine.]
*300“Sheet aluminum” is a descriptively eo nomine designation. Aluminum in sheets is a designation by a described condition of manufacture. The trade knew the former in that case, but the descriptive phrase in the latter was not within the trade nomenclature and was no doubt employed by the Congress to effect the unsuccessful result attempted in that case.
We have here in principle the identical situation. While there are several assignments of error in the record, the precise one upon which the majority predicate their conclusions is thus stated:
In the course of the hearing before the board the importer offered to show that the merchandise, although composed of the two metals above mentioned, was in the wholesale trade and commerce dealing therein in this country known as “platinum in sheets.” The board held, however, that “the provision in paragraph 578 for 'platinum in * * * sheets’ was a purely descriptive and not a denominative provision, and was therefore not subject to proof on the question of commercial designation,” and excluded the offered evidence. This action was based upon the previous ruling in G. A. 7762 (T. D. 35627), where it had reached a similar conclusion. In that case the judgment of the board was affirmed in this court (see Bosch Magneto Co. v. United States, 7 Ct. Cust. Appls., 50; T. D. 36310) and the Government here largely relies'upon that case as ruling this.
The majority opinion expressly overrules the decision of this court in the Bosch Magneto Co. v. United States, declared the board in error in not admitting testimony as to the trade understanding of the phrase “platinum in sheets,” and remanded the case for new trial.
That trial has been had. The board on rehearing, in compliance with the said mandate of this court, gave free hand to the importers to prove of these statutory words and every of them whatever of trade testimony they could adduce. The result is significant and instructive. The record thus made and the decision of the board thereupon is before us and within judicial cognizance. (American Express Co.’s case, G. A. 8401, T. D. 38591). The dénouement of this judicial compliance is aptly expressed in the syllabus of the board’s opinion, as follows:
1. The provisions of paragraph 578, tariff act of 1913, cover platinum unmanufactured or in certain prescribed forms, the term “platinum” being used in the commercial sense.—American Express Co. v. United States, suit 1947, reversing Bosch Magneto Co. v. United States (7 Ct. Cust. Appls., 50; T. D. 36310).
4. It is not necessary that the trade proof should establish a commercial designation couched in the precise order and arrangement of the words used in said provision. It is sufficient if such proof discloses (1) that the imported metal is platinum in the commercial meaning of the term, and (2) that it is in the form of a sheet.
A careful reading of that opinion of the board, the syllabus thereto, and the testimony offered leaves no doubt that the importers found it impossible to produce any satisfactory evidence as to any trade meaning of the phrase “platinum * * * in sheets.” Obviously, therefore, it is not a trade term. As it per se indicates, it is a phrase *301so couched by Congress as to designate by description for duty purposes a condition or status of material in the course of manufacture or production. In this respect it has similar associates in almost every paragraph of the act and, which, undisturbed by trade understanding, is absolutely essential in our tariff system, which predicates different rates of duty upon varying degrees of production and manufacture. The board did, however, admit and find satisfactory testimony to establish a tra'de understanding of a member term of that phrase, the eo nomine word "platinum.” Possibly in a proper case any eo nomine member term of a descriptive phrase in a tariff law might be the subject of trade testimony; but, however, whether or not that trade testimony when admitted should be held on final decision to contravene the well established judicially interpreted and long legislatively approved force of a, or the particular eo nomine, word or term, as employed, is a question not presented by this appeal, and, in view of the recited status, not here an appropriate subject of discussion or opinion. The eventuation presented, however, confirms the view that eo nomine provisions of tariff laws are, and descriptive provisions are not, the subject of trade testimony. Whatever variance there may be, if any, from that rule, undoubtedly greater uniformity of decision and a more exact enforcement of the congressional purpose will be had by its rigid observance. Perhaps more than in any other branch of the law stare decisis in import customs adjudications is imperatively desirable. The great import trade of the country, the profit or loss in investments and transactions in our import trade involving stupendous sums of money, are by such laws made to depend for success or failure upon a single decision .affecting a rate of duty, wherefore, as was said in Perkins v. Clements (1 Pat. & R., 141, 153) by the Supreme Court of Virginia:
Without the observance of stare decisis the lawis divested of one of its mostimportant attributes, becomes fluctuating and capricious and, instead of being a steady light to guide or shield to protect, becomes an ignis fatuus to mislead or a snare to entrap the citizen.
In conclusion, I feel it my duty to expressly state my dissent from that part of the majority opinion referring to the opinion in Bosch Magneto Co. v. United States, reading:
The opinion contains but little discussion of the doctrine of commercial designation, the absence of which suggests that a more extended inquiry might have resulted in a different conclusion. The statement that the term was obviously not a commercial but a descriptive one, argues that the opinion was in part at least based upon the mistaken view that descriptive terms were not subject to proof of commercial designation and overlooked the fact that we had already decided otherwise. (Pritchard & Co. v. United States, supra.)
It necessarily appears from the foregoing that, in my limited view, as herein stated, the decision in Bosch Magneto Co. v. United States *302does not decide otherwise than was decided in Pritchard & Co. v. United States. Under the doctrine here stated, which is the doctrine of the former decisions, while the reasoning would be different, the conclusion reached in Pritchard v. United States would be affirmed. Moreover, it seems due in justification to say that after “more extended inquiry” I am regrettably unable to agree with the majority herein, and that if in error here as well as in the “opinion” in Bosch Magneto Co. v. United States, it is error of the mind and not of diligence. It is my view that the decision of the board should have been affirmed.

 Filed Mar. 30, 1921.